Exhibit 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (the “Agreement”) is being entered
into by and between Local Corporation (“Employer” or the “Company”) and Peter
Hutto (“Employee”) (collectively the “Parties”) as of the date of Employee’s
execution of this Agreement (the “Date of this Agreement”).

WHEREAS, the Parties previously entered into that certain Third Amended and
Restated Employment Agreement dated January 20, 2012 (the “Employment
Agreement”);

WHEREAS, Employer has provided notice to Employee that Employer is terminating
the employment of Employee without Cause pursuant to Section 5.2(b) of the
Employment Agreement as of March 31, 2013; and

WHEREAS, Employee is entitled to receive a portion of his salary and other
benefits pursuant to Section 5.2(c) of the Employment Agreement, provided
employee signs this Agreement;

NOW, THEREFORE, in consideration of the foregoing premises and the terms and
conditions set forth below, the Parties agree as follows:

1. Termination. Employee has been terminated from his at-will employment with
the Company effective as of March 31, 2013 (the “Termination Date”). Employee
understands that upon his execution of this Agreement, he is giving up any right
or claim to compensation or benefits of employment with the Company beyond the
Termination Date, except as set forth in this Agreement. As of the Termination
Date, Employee has been paid all unpaid, earned wages, including without
limitation, any accrued, unused vacation pay.

2. Compensation to Employee for General Release. Provided that Employee delivers
a signed copy of this Agreement to the Company with twenty-one (21) days after
his receipt of this Agreement, and does not revoke this Agreement within seven
(7) days after he signs it, the Company will pay to Employee, pursuant to
Section 5.2(c) of the Employment Agreement, an amount (the “Payment”) equal to
$233,707.92, which represents one (1) times Employee’s Annual Salary as of the
Termination Date. If Employee elects to continue his health care insurance
coverage under COBRA, the Company will pay Employee’s health insurance premium
for Employee and any covered dependants for one (1) year following the
Termination Date (the “Benefit Continuation”). Employee understands and agrees
that the Payment and Benefit Continuation, if any, will be made in twenty-four
(24) equal installments on the 15th and last business day of each calendar month
during the twelve (12) months immediately following the expiration of the
revocation period set forth above. Employee shall also receive a payment of
$56,020.00, which represents an amount equal to all Employee bonuses earned over
the previous four quarters immediately prior to the Termination Date (the “Bonus
Payment”). This amount will be paid: (a) in accordance with the standard bonus
payments of Employer, or (b) immediately, if and to the extent such Bonus
Payment will be used by Employee to exercise his vested Equity Grants, as
described immediately below. Employee shall have the right to exercise any or
all Equity Grants which are vested as of the Termination Date for a period of up
to twelve (12) months after the Termination Date subject to his delivery of a
signed copy of this



--------------------------------------------------------------------------------

Agreement. Employee understands and agrees that the Payment, Benefit
Continuation, and Bonus Payment represent the Company’s sole financial
obligation to Employee under this Agreement and the Employment Agreement.

3. Cooperation. Employee will make himself available at reasonable times upon
reasonable request of the Company to the extent reasonably needed by the Company
to complete documentation or provide information relating to the period during
which Employee was employed by the Company.

4. Release by Employee.

a. General Release. In exchange for the Payment and the other consideration set
forth in this Agreement, Employee does hereby release and forever discharge the
“Company Releasees” herein, consisting of Employer, its parent, subsidiary and
affiliate corporations, and each of their respective past and present parents,
subsidiaries, affiliates, associates, owners, members, stockholders,
predecessors, successors, assigns, employees, agents, directors, officers,
partners, representatives, lawyers, and all persons acting by, through, under,
or in concert with them, or any of them, of and from any and all manner of
claims or causes of action, in law or in equity, of any nature whatsoever, known
or unknown, fixed or contingent (hereinafter called “Claims”), that Employee now
has or may hereafter have against the Company Releasees by reason of any and all
acts, omissions, events or facts occurring or existing prior to the Date of this
Agreement. The Claims released hereunder include, without limitation, any
alleged breach of any express or implied employment agreement; any alleged torts
or other alleged legal restrictions relating to the Employee’s employment and
the termination thereof; and any alleged violation of any federal, state or
local statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, as amended, 42 USC Section 2000, et seq.; Americans with
Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act
of 1973, as amended, 29 U.S.C. § 701 et seq.; Civil Rights Act of 1866, and
Civil Rights Act of 1991; 42 USC Section 1981, et seq.; Age Discrimination in
Employment Act, as amended, 29 USC Section 621, et seq.; Equal Pay Act, as
amended, 29 USC Section 206(d); regulations of the Office of Federal Contract
Compliance, 41 CFR Section 60, et seq.; The Family and Medical Leave Act, as
amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act,
as amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment and
Housing Act, California Government Code Section 12940, et seq. This release
shall not apply to the Company’s obligations hereunder, to any vested retirement
plan benefits, Employee’s rights under Labor Code Section 2802 with respect to
claims asserted against him, or his rights as a stockholder of the Company.

b. Unknown Claims.

Employee acknowledges that Employee is familiar with the provisions of
California civil code section 1542, which provides as follows:

“A general release does not extend to claims which the creditor does

not know or suspect to exist in his or her favor at the time of executing

 

2



--------------------------------------------------------------------------------

the release, which, if known by him or her must have materially

affected his or her settlement with the debtor.”

Employee being aware of said code section, hereby expressly waives any rights
Employee may have thereunder, as well as under any other statutes or common law
principles of similar effect.

c. Older Worker’s Benefit Protection Act.

Employee agrees and expressly acknowledges that this Agreement includes a waiver
and release of all claims which he has or may have under the Age Discrimination
in Employment Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The
following terms and conditions apply to and are part of the waiver and release
of the ADEA claims under this Agreement:

(1) This Section, and this Agreement are written in a manner calculated to be
understood by him.

(2) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the Date of this Agreement.

(3) This Agreement provides for consideration in addition to anything of value
to which he is already entitled.

(4) Employee has been advised to consult an attorney before signing this
Agreement.

(5) Employee has been granted twenty-one (21) days after he is presented with
this Agreement to decide whether or not to sign this Agreement. If he executes
this Agreement prior to the expiration of such period, he does so voluntarily
and after having had the opportunity to consult with an attorney, and hereby
waives the remainder of the twenty-one (21) day period.

(6) Employee has the right to revoke this general release within seven (7) days
of signing this Agreement. In the event this general release is revoked, this
Agreement will be null and void in its entirety, and he will not receive the
Payment.

If he wishes to revoke this agreement, Employee shall deliver written notice
stating his intent to revoke this Agreement to Heather Dilley, Vice President,
Human Resources & Administration, at the offices of Employer on or before 5:00
p.m. on the seventh (7th) day after the Date of this Agreement.

d. No Assignment. Employee represents and warrants to the Company Releasees that
there has been no assignment or other transfer of any interest in any Claim that
the Employee may have against the Company Releasees, or any of them. Employee
agrees to indemnify and hold harmless the Company Releasees from any

 

3



--------------------------------------------------------------------------------

liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any person asserting such assignment or transfer of any
right or claims under any such assignment or transfer from Employee.

e. No Actions. Employee represents and warrants that he is not presently aware
of any injury for which he may be eligible for workers’ compensation benefits.
Employee agrees that if Employee hereafter commences, joins in, or in any manner
seeks relief through any suit arising out of, based upon, or relating to any of
the Claims released hereunder or in any manner asserts against the Company
Releasees any of the Claims released hereunder, then Employee will pay to the
Company Releasees against whom such claim(s) is asserted, in addition to any
other damages caused thereby, all attorneys’ fees incurred by such Company
Releasees in defending or otherwise responding to said suit or Claim. Provided,
however, that Employee shall not be obligated to pay the Company Releasees’
attorney’s fees to the extent such fees are attributable to claims under the Age
Discrimination in Employment Act or a challenge to the validity of the release
of claims under the Age Discrimination in Employment Act.

5. No Admission. The Parties further understand and agree that neither the
payment of money nor the execution of this release shall constitute or be
construed as an admission of any liability whatsoever by the Company Releasees.

6. Severability. The provisions of this Agreement are severable, and if any part
of it is found to be unenforceable, the other Sections (or portions thereof)
shall remain fully valid and enforceable.

7. Confidentiality. The terms of this Agreement are intended to be confidential
by the parties. Employer would not enter into this Agreement but for Employee’s
promise to maintain the confidentiality of the terms of and existence of this
Agreement. Employee may not disclose the terms of this Agreement to any person,
except that Employee may disclose the terms of this agreement as may be required
by law or to his immediate family, attorneys, tax and financial advisors,
provided that such individuals agree to be bound by the confidentiality
provisions of this Agreement.

8. Arbitration/Waiver of Jury Trial. The Parties hereby agree to submit any
claim or dispute between Employee and the Company or any of the Company
Releasees, including any dispute arising out of or relating to the terms of this
Agreement, Employee’s employment or the termination thereof to binding
arbitration by a single neutral arbitrator experienced in employment law.
Subject to the terms of this Section, the arbitration proceedings shall be
governed by the rules of the Judicial Arbitration and Mediation Services
(“JAMS”) applicable to employment disputes as they may be in effect from time to
time, and shall take place in Los Angeles County, California. The arbitrator
shall be appointed by agreement of the Parties hereto or, if no agreement can be
reached, by JAMS pursuant to its rules. The decision of the arbitrator shall be
rendered in writing and be final and binding on all Parties to this Agreement,
and judgment thereon may be entered in any court having jurisdiction. All fees
and costs payable to the Arbitrator or JAMS shall be paid by the Parties in
accordance with JAMS rules; provided, however, that Employee shall not be
required to pay any amount to the Arbitrator or JAMS that would be unique to
arbitration or exceed the costs Employee would

 

4



--------------------------------------------------------------------------------

incur in pursuing the same claim(s) and action(s) in a court of competent
jurisdiction. Any shortfall shall be paid by the Company. Each party shall bear
his, her or its own attorneys’ fees, expert witness fees, witness expenses and
other costs; provided, however, that the Arbitrator may award such costs, fees
or expenses in accordance with applicable law. This arbitration procedure is
intended to be the sole and exclusive method of resolving any dispute between
Employee, the Company and/or the Company Releasees, including without limitation
any claim for breach of this Agreement or otherwise arising out of or relating
to this Agreement or Employee’s employment, and the Parties hereby waive any
rights to a jury trial.

9. Withholding. All compensation or benefits payable to Employee pursuant to the
terms of this Agreement shall be subject to deduction of all required federal
and state withholding taxes and any other employment taxes the Company may be
required to collect or withhold.

10. Choice of Law and Venue. The Parties acknowledge and agree that this
Agreement shall be interpreted in accordance with California law. To the extent
any actions arising out of relating to this Agreement or Employee’s Employment
with Employer must be filed in a court, rather than arbitration, such actions
shall be filed in either the Superior Court of the State of California for the
County of Los Angeles, or the Federal District Court for the Central District of
California.

11. Sole and Entire Agreement, No Oral Modification. This Agreement represents
the sole and entire agreement among the Parties and supersedes all prior
agreements, negotiations, and discussions between the Parties hereto and/or
their respective counsel, excluding any agreements concerning confidentiality,
trade secret information, or assignment of intellectual property rights. Any
agreement amending or superseding this Agreement must be in writing, signed by
duly authorized representatives of the Parties, specifically references this
Agreement; and state the intent of the Parties to amend or supersede this
Agreement. Except as expressly modified by the terms of this Agreement, any and
all outstanding stock options granted to Employee by the Company shall remain
subject to the terms and conditions of the relevant stock option agreements
evidencing such options and the relevant plan under which such options were
granted.

12. Non-Disparagement/Litigation Assistance. Employee agrees to refrain from any
disparagement, defamation, or slander of Local Corporation, its subsidiaries,
employees, investors, officers, directors, shareholders, agents, or partners,
and Employee agrees to refrain from any tortious or wrongful interference with
Local Corporation’s contracts and relationships. Employer agrees to refrain from
any disparagement, defamation, or slander of Employee. Employee agrees not to
assist in the prosecution of litigation against Local Corporation, its officers,
directors, or employees, except as compelled by legal process, and Employee
further agrees not to commence, maintain, prosecute or participate in (except as
may be required by law, pursuant to court order, or in response to a valid
subpoena) any action, charge, complaint, or proceeding of any kind (on his own
behalf and/or on behalf of any other person or entity and/or on behalf of or as
a member of any alleged class of persons) in any court, or before any
administrative or investigative body or agency (whether public, quasi-public or
private)

 

5



--------------------------------------------------------------------------------

against Local Corporation, its officers, directors, or employees, with respect
to any act, omission, transaction or occurrence arising out of employment or
this Agreement. This provision will not apply to conduct as to which this
provision would be unlawful.

 

  Local Corporation Date:                                        By:  

 

  Title:  

 

  Employee Date:                                       

 

  Name: Peter Hutto

[Signature Page to Separation and General Release Agreement]

 

6